DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments that Furusako’s disclosure is outside of the claimed range is persuasive. According to applicant’s argument, the welding time and clamping force is calculated by taking the thinnest thickness of the welded sheets, inserting it into the respective equation, and including a 10% margin to find the claimed range. The prior art of record does not disclose Applicant’s ranges for the welding time and clamping force therefore, the non-statutory double patenting rejection is withdrawn. 
Applicant’s argument for the term “traces” is persuasive. The 112b rejection is withdrawn.
The prior art of record does not disclose the same metal composition, equations for the first welding time, clamping force, and applying a current at an intensity of 3.5 kA to 4.5 kA for at least 755ms.
Oikawa (US 20120141829) discloses welding steel plates where the first welding time and clamping force align with the instant case. However, Oikawa discloses this method for a steel composition that is different than applicant’s, and he further discloses that it is preferable that Cr is less than 2% (par. 194). Oikawa also does not disclose a third step where the current is applied for at least 755 ms.
Furusako (US 20150174690), Wakabayashi (US 20160082543), and Furusako (US 20190240768) each discloses a first welding time, or clamping force, or current intensity/time of the third step that matches applicant’s parameters. However, none of them discloses all them and it would require hindsight to pick and match the parameters from each prior art to applicant’s cited parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571) 272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                  

/JOHN J NORTON/Primary Examiner, Art Unit 3761